Citation Nr: 1120267	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the reduction from 30 percent to 10 percent for gastroesophageal reflux disease (GERD) was proper.

2.  Entitlement to an increased rating for GERD, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for post-concussion syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran had a hearing before the Decision Review Officer (DRO) in March 2008 and a hearing before a Rating Specialist in May 2007.  Transcripts of these hearings have been associated with the claims file.

The issues of whether the reduction from 30 percent to 10 percent for GERD was proper and entitlement to an increased rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of multi-infarct dementia associated with brain trauma.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for post-concussion syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8045-9304 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran seeks a rating in excess of 10 percent for service-connected post concussion syndrome, rated under 38 C.F.R. §§ 4.124a and 4.130, Diagnostic Code (DC) 8045-9304.  Diagnostic Code 8045 provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  

Importantly, this 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R.      § 4.124a, DC 8045 (2008).

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, DC 8045 and are effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 C.F.R. pt. 4).  Here, since the Veteran's claim for increase was received in 2007, the amended criteria do not apply.

The evidence includes statements from the Veteran dated February and April 2007.  Both statements note daily headaches while the April 2007 statement indicates that the headaches can last minutes or longer durations.

The Veteran had a VA examination in April 2007.  He reported daily headaches, dizziness, memory loss, and an attitude problem.  He said his memory problems have worsened since 2000 and that he cannot remember his childhood, names, personal goals, or things he finds uninteresting.  His memory and attitude problems led to his termination from his parents company.  At the time of the examination, he was working at a fitness facility.

The examiner reviewed the claims file but found no cognitive issues or complaints.  During the interview the Veteran reported being under stress but denied depression.  He reported feelings of superiority and that he can be irritable, insensitive, and verbally condescending, all of which have led to multiple job losses.  When asked, the Veteran denied current and past substance abuse; however, the examiner noted that he was discharged from the military for a drug related offense.  The Veteran said he was forced to admit to using LSD.  

The examiner stated that test results were inconsistent and deemed invalid because the Veteran's complaints appeared disproportionate to the severity of his injury.  Inconsistencies were noted between cognitive complaints and behaviors observed during the testing situation.  

Such a finding provides highly probative factual evidence against the Veteran's claims, indicating that the Veteran may not be credible.  

The personality assessment was deemed valid and to be an accurate assessment of his psychological functioning.  

In the discussion, the examiner stated that while it is possible that the Veteran has neurocognitive issues as a result of TBI, current assessment results are not supportive of the claim.  His difficulties, such as his report of increasing neurocognitive difficulties, are not likely due to TBI as TBIs generally cause immediate neurocognitive difficulties with many problems improving over time.  Deficits that remain are then expected to remain relatively stable over time.  He also stated that the reported attitude problems are likely a result of longstanding personality issues as opposed to TBI.  Finally, while the Veteran's test scores were deemed invalid, his pattern of scores were inconsistent with the expected pattern typically resulting from TBI.

The examiner found no diagnosis for Axis I.  The Axis II diagnosis was to rule out personality disorder with narcissistic and antisocial traits.  He did not diagnose multi-infarct dementia associated with brain trauma.

A May 2007 VA outpatient treatment record shows he reported suffering headaches almost daily since his head trauma.  His headaches occur upon waking in the morning and at various times throughout the day.  The diagnosis was headaches.

The Veteran had a hearing before a rating specialist in May 2007.  He testified that he has been fired from all of his jobs because of his bad attitude which stems from his service-connected headaches and GERD.

December 2007 VA treatment records show a diagnosis of migraine headaches.  In January 2008, his symptoms were diagnosed as tension headaches; however, in March 2008, the treating physician noted that the headaches had a possible migrainous pattern.

In his substantive appeal, VA Form 9, the Veteran reported suffering headaches and migraines daily.  The episodes can last anywhere from 30 seconds to hours, causing him lose focus and making it difficult for him to work, talk, or relax.

Unfortunately, the evidence fails to show a diagnosis of multi-infarct dementia, thus, a higher rating is not available under DC 8045-9304.  However, since the Veteran has been diagnosed with migraines and possible migrainous patterns, the Board has considered the rating criteria for migraine headaches under 38 C.F.R. § 4.124a, DC 8100.  Under Diagnostic Code 8100, a noncompensable rating for migraine is warranted with less frequent attacks.  A higher 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2010).  Unfortunately, since the Veteran's symptoms do not include prostrating attacks averaging once a month over the last several months, a rating in excess of 10 percent is not warranted under DC 8100.

In the absence of multi-infarct dementia resulting from brain trauma, the Veteran is not entitled to a rating in excess of 10 percent under DC 8045-9304.  Based on the foregoing, the Board concludes that the Veteran's cognitive disorder has been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A.               § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of post-concussion syndrome but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  He has not required hospitalization due to his service-connected post-concussion syndrome and marked interference of employment has not been shown.  For reasons cited above, there are reasons (which the Board find to be of high probative value) that indicate the Veteran's complaints are not consistent with his actual problems related to the service connected disability (if any).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and that the claimant is expected to provide; in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.
 
VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and the Veteran was afforded a VA medical examination.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 10 percent for post-concussion syndrome is denied.


REMAND

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

In this case, the RO assigned a 30 percent rating for GERD in August 2005.  In January 2007, the Veteran filed a claim seeking an increased rating; however, following an April 2007 VA examination and review of treatment records, the RO found that his GERD had improved and issued a decision on April 27, 2007 in which it proposed to reduce the evaluation to 10 percent.  Following the receipt of additional evidence and the Veteran's appearance before a rating specialist in May 2007, the RO issued a decision in June 2007 which reduced the evaluation to 10 percent, effective September 1, 2007.  The Veteran appealed.

During the course of the Veteran's appeal and only two months after the effective date of the reduction, his GERD symptoms were of the severity to warrant surgery.  Thus, in November 2007, he had a laparoscopic Nissen fundoplication.

In a May 2008 Supplemental Statement of the Case (SSOC), the DRO changed the reduction date from September 1, 2007 to February 1, 2008 to compensate the Veteran for his November 2007 laproscopic surgery.  A new VA examination was not provided to determine the severity of his service-connected GERD subsequent to his GERD-related surgery.

In this case, because the Veteran underwent surgery for his service-connected GERD, a VA examination should have been scheduled to determine the severity of his residuals subsequent to the procedure.  Since a VA examination has not been conducted since April 2007, the Board finds that a remand is necessary so that an updated VA examination can be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected GERD.  A copy of this remand and the claims file must be provided to the examiner for review and the examiner must indicate review of these items in the examination report.

If possible, the examiner should identify the Veteran's symptoms as of February 2008 as well as his current symptomatology.  The examiner should specifically indicate whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and/or vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Beyond the above, in light of prior examinations, the examiner should indicate (if possible, but not required) if the Veteran's subjective complaints are consistent with objective findings.

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

2.  Thereafter, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


